On consideration of petition for alimony pendente lite and solicitor's fees in the Supreme Court, this Court on October 9, 1939, referred the matter to the Honorable Arthur Gornez, Judge of the Circuit Court in and for the Eleventh Judicial Circuit of Florida, to take testimony and make recommendation of his findings to this Court in that behalf. *Page 725 
Testimony has been taken and the Circuit Judge has made his report in which he recommends as follows:
"The Chancellor finds that the appellant's estate is amply able to pay the appellee the sum of Two Hundred Fifty Dollars monthly as temporary support money during the continuance of this litigation, and upon inquiry of appellee and other testimony the Chancellor finds that her requirements for support will amount to that sum in the event she is supported in accordance with the support she received while living with appellant as his wife.
"The Chancellor further finds that the appellant is able to pay a reasonable temporary counsel fee and, after hearing witnesses for the respective parties and consulting counsel representing the parties, the Chancellor is of the opinion that Twelve Hundred and Fifty Dollars would be a reasonable temporary counsel fee to be allowed to appellee's counsel at this time, and therefore recommends to the Supreme Court of the State of Florida that it allow counsel for appellee the sum of Twelve Hundred and Fifty Dollars.
"The Chancellor further recommends to the Honorable Supreme Court that it enter an order for the allowance of expenses necessary and incident to conducting the hearings before the Chancellor in this proceeding in the amount of Seven Dollars and fifty cents."
It now appears to the Court, however, that the first question which we may be required to determine is, whether or not the court below acquired jurisdiction of the defendant; and, therefore, whether or not either the court below or this Court has jurisdiction to enter any order requiring the appellant here to pay the defendant any sum for alimony or attorney's fees.
It is, therefore, ordered that the Court will not make any adjudication in this regard at this time, but will defer the *Page 726 
same until such time as the appeal shall have been disposed of on the question of jurisdiction.
It is so ordered.
TERRELL, C. J., WHITFIELD, BUFORD and CHAPMAN, J. J., concur.
THOMAS, J., dissents.
Justice BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.